Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 08/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,313,606 B2 and US 10,904,457 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments 
Applicant's arguments filed 08/08/2022, have been fully considered, and they are persuasive. Therefore, the previous rejection has been withdrawn.

Allowable Subject Matter
Claims 1, 5 – 16 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of records fails to explicitly disclose, with respect to claim 1, “wherein the detector array is configured to capture the one or more images of the sample while the sample holder is in motion based on step counts of the stepper motor, and wherein the one or more images are captured after a threshold number of step counts have been reached, where the closest prior art is Inoue et al (US 2010/0188743 A1) and Batson et al. (US 2002/0196336 A1). 
Inoue et al. is directed towards an observation device according to the present invention comprises a stage on which a fluid vessel containing therein an object to be observed such as a cell or microorganism is to be placed, an observing part observing the object to be observed, a driving part performing a stage driving for moving a position of the stage with respect to the observing part, and a control part controlling the stage driving performed by the driving part. The stage driving includes a moving mode for moving the stage toward a predetermined position and a stop process mode for performing a stop process of stopping the stage at the predetermined position, and the control part performs the stop process several times in the stop process mode, and controls the stage driving so that a velocity or an acceleration of the stage driving is common among the stop processes in the stop process mode, see abstract. 
And, Batson et al., which is in the same field of endeavor, discloses a substrate surface imaging method and apparatus that compensates for non-linear movement of the substrate surface during an imaging sequence. In one aspect of the invention, the imaging method and apparatus compensate for the non-linear substrate surface movement by adjusting the image receiver trigger points to correspond to image positions on the substrate surface. In another aspect, the invention provides synchronous imaging where the distance between each image position is determined by counting the number of stepper motor steps between image positions. In still another aspect, the invention provides for asynchronous substrate imaging by determining an image trigger time between each image position and using the image trigger time to trigger the receiver at the appropriate time to accurately image the substrate surface, see abstract. 
However, both prior arts either, alone or in combination fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable.  The same reasoning applies to independent claim 11, which are slight variations of the claim 1 stands allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486